DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 31, the text within all of the rectangular boxes are faded and dotted, making the text illegible. The text within all the boxes in figs. 43, 46, 52, 55, 60 are objected to for the same reason. See PCT rule 11, section 11.11(a) and 11.11(e).
The drawings are objected to because in figs. 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 44, 45,  47, 48, 49, 50, 51, 53, 54, 56, 57, and 59, the texts are legible, however, they are dotted and faded and not sufficiently dark. The texts should be sufficiently dark and heavy enough to permit adequate reproduction. See PCT rule 11, section 11.11(a) and 11.11(e). 

Specification
The disclosure is objected to because of the following informalities: 
Page 14, lines 11, 23 and page 15, line 6, the term “angler” is suggested to be changed to --angular-- in order to fix typographical error. 
Appropriate correction is required.

Claim Objections
Claims 6, 10 and 14 are objected to because of the following informalities:  
In Claim 6, line 6, the term “at midsections” is suggested to be changed to --at the midsections-- in order to clarify the claim. 
In Claim 10, lines 3 and 14, the term “angler” is suggested to be changed to --angular-- in order to fix typographical error.
In Claim 14, line 4, the term “at midsections” is suggested to be changed to --at the midsections-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“landing determination means configured to determine foot landing state in response to an output from the angle sensors” (claim 1, lines 16-18).
“drive control means configured to, in response to outputs from the respective angle sensors and the landing determination means, apply an assisting force moment in a direction of support to a supporting leg in a landed state by a supporting-leg side drive source of the pair of drive sources, and apply a swing-up force moment in a swing-up direction to a free leg not in contact with the land by a free-leg side drive source of the pair of drive sources” (claim 1, lines 19-26).
“mounting means configured to mount one of midsections in a longitudinal direction of the upper arms, the drive shaft, the drive source body, and midsections in a longitudinal direction of the lower arms to the lower body trunk harness” (claim 2, lines 38-41).
“detection means mounted on the body trunk of the wearer, the detecting means being configured to detect an acceleration, an angular speed, or an angle of the body trunk” (claim 8, lines 3-5).
“angler speed computing means configured to compute angular speeds respectively in response to outputs from left and right angle sensors” (claim 10, liens 3-5).
“time counting means configured to, in response to outputs from the left and right angle sensors, when the detected left and right angles are in a predetermine range of a semi-crouching position, count a duration exceeds a predetermined duration, apply the assisting force moment for semi-crouching position to maintain detected left and right angles, by the respective left and right drive sources” (claim 11, lines 3-11).
“mounting means configured to mount one of midsections in a longitudinal direction of the upper arms, the drive shaft, the drive source body, and midsections in a longitudinal direction of the lower arms to the lower body trunk harness” (claim 12, lines 38-42).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-6, 8-10 and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 2, the limitations “the pair of upper arms being disposed respectively on both left and right sides of the upper body trunk” (lines 17-19) and “a pair of lower arms extending in the vertical direction and disposed on both left and right sides from the lower body trunk to the thighs” (lines 27-29) appears to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts.
Regarding claim 3, the limitation “wherein the lower body trunk harness is disposed at or near the pelvis of the wearer” (lines 2-3) appears to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts.
Regarding claim 8, the limitation “detecting means mounted on the body trunk” (line 3) appears to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts. 
Regarding claims 9-10 the limitation “object sensors mounted on the hands of the wearer” (claim 9, line 3 and claim 10, line 6) appears to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts. 
Regarding claim 12, the limitations “the pair of upper arms being disposed respectively on both left and right sides of the upper body trunk” (lines 17-19) and “a pair of lower arms extending in the vertical direction and disposed on both left and right sides from the lower body trunk to the thighs” (lines 27-29) appear to positively claiming human body parts. Applicant is suggested to use --for--, --adapted to--, --configured to-- or --whereby-- clause in order to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “landing determination means configured to determine a foot landing state in response to an output form the angle sensors” (claim 1, lines 16-18) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the limitation in page 5, 7, 8 and  10-11, however, the specification fails to disclose what structure corresponds to the landing determination means. 
The limitation “detecting means mounted on the body trunk of the wearer, the detecting means being configured to detect an acceleration, an angular speed, or an angle of the body trunk” (claim 8, lines 3-5) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the limitation in page 12, 3rd paragraph and page 13, 1st paragraph, however, the specification fails to disclose what structure corresponds to the detecting means and how the detecting means is different from the angle sensors being claimed in claim 1.
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a pair of drive sources disposed respectively on both left and right sides” (lines 4-5) is unclear if the applicant is claiming a pair of drive sources are disposed on a left side and a pair of drive sources are disposed on a right side, or if the applicant is claiming a first drive source of a pair of drive sources is disposed on a left side and a second drive source of the pair of drive sources is disposed on the right side. 
Regarding claim 1, the limitation “certain value” (lines 28 and 32) is unclear as to how to determine the metes and bounds of the term “certain”, specifically, what value is considered as “certain value” and what is not considered as a “certain value”. 
Regarding claim 1, the limitation “a predetermined time” (line 32) is unclear if the predetermined time is referring to the “predetermined time” being claimed in line 28 or not.
Regarding claim 1, the limitation “a predetermined certain value” (lines 31-32) is unclear if the predetermined certain value is referring to the predetermined certain value being claimed in line 28 or not. 
Regarding claim 2, the limitation “drive sources disposed on the lower body trunk on both sides in a lateral direction of the wearer” (claim 2, lines 8-9) is unclear as to how many drive sources are on each side of the both sides, one drive source or a plurality of drive sources. 
Regarding claim 2, the limitation “mounting means configured to mount one of midsections in a longitudinal direction of the upper arms, the drive shaft, the drive source body, or midsections in a longitudinal direction of the lower arms to the lower body trunk harness” (lines 38-42) is confusing, since it is unclear as to what the structural relationship is between the midsections and the robot apparatus, is the midsections part of the harness device or is the midsections different structure or if the midsections are part of the upper arms, the drive shaft, the drive source body  or midsections of the lower arms, the applicant claims “one of midsections” and “or midsections” without clearly providing any limitations to state what the midsections are or part of, furthermore, is the “midsections” in line 40 the same as or different from the “midsections” in line 39, furthermore, the entire limitation is unclear since it is unclear as to where the term “or” should be applied. Also, what does it mean to mount one of midsections in a longitudinal direction of another structure. 
Regarding claim 2, the limitation “open-front vest” (line 42) is unclear as to how to determine the metes and bounds of the limitation “open-front”, does the term open-front refer to a front that can be opened and closed via a detachable coupler. For examination purposes, the term “open-front” is interpreted as a front that can be opened and closed via a detachable coupler. 
Claim limitations “landing determination means configured to determine a foot landing state in response to an output form the angle sensors” (claim 1, lines 16-18)  and “detecting means mounted on the body trunk of the wearer, the detecting means being configured to detect an acceleration, an angular speed, or an angle of the body trunk” (claim 8, lines 3-5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the landing determination means, the specification discloses the limitation in page 5, 7, 8 and  10-11, however, the specification fails to disclose what structure corresponds to the landing determination means and how the landing determination means is different from the angle sensors being claimed in claim 1. The specification does not clearly disclose what structures are part of the landing determination means. Regarding the detecting means, the specification discloses the limitation in page 12, 3rd paragraph and page 13, 1st paragraph, however, the specification fails to disclose what structure corresponds to the detecting means and how the detecting means is different from the acceleration sensor being claimed in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 6, the limitation “wherein the third and fourth passive rotary shafts angularly displaceable about axial lines in an anteroposterior direction of the wearer are interposed respectively at midsections in the longitudinal direction of the upper arms and the lower arms” (lines 2-5) is unclear as to how to define the limitation, specifically, what is meant by “in an anteroposterior direction of the wearer are interposed”, the limitation is confusing and unclear, furthermore, what is at midsections in the longitudinal direction of the upper arms and the lower arms. Are the midsections being oriented in the longitudinal direction of the upper arms and the lower arms, or is it the third and fourth passive rotary shafts that are disposed in the longitudinal direction of the upper arms and the lower arms. 
Regarding claim 7, the limitation “the supporting force moment” (lines 2-3) lacks proper antecedent basis. 
Regarding claim 9, the limitation “the lifting force moment” (lines 6-7) lacks proper antecedent basis. Furthermore, it is unclear as to what the relationship is between the lifting force moment to the drive control means. The lifting force is defined in claim 8, for examination purposes, claim 9 is treated as being dependent on claim 8 in order to provide antecedent basis for the limitation “the lifting force moment”. 
Regarding claim 9, the limitation “the lifting direction” (line 7) lacks proper antecedent basis. 
Regarding claim 9, the limitation “object sensors mounted on the hands of the wearer” (line 3) is unclear as to how to define the metes and bounds of the limitation, is the applicant trying to claim a plurality of object sensors mounted on each one of the hands of the wearer or if one object sensor is on one hand and another object sensor is on the other hand. 
Regarding claim 10, the limitation “object sensors mounted on the hands of the wearer” (line 9) is unclear as to how to define the metes and bounds of the limitation, is the applicant trying to claim a plurality of object sensors mounted on each one of the hands of the wearer or if one object sensor is on one hand and another object sensor is on the other hand. 
Regarding claim 12, the limitation “the pair of upper arms being disposed respectively on both left and right sides” (lines 17-18) is not clear if the applicant intend on having a pair of upper arms to be on both the left side and the right side, as in each side has a pair of upper arms, or if the intent is to claim one of the pair of upper arms is being disposed on a left side and another one of the pair of upper arms is being disposed on a right side. 
Regarding claim 12, the limitation “a drive source” (line 11) is unclear if the drive source is part of the pair of drive sources being claimed in claim 1, line 4 or if the drive source is an additional drive source to the pair of drive sources being claimed in claim 1, line 4. 
Regarding claim 12, the limitation “mounting means configured to mount one of midsections in a longitudinal direction of the upper arms, the drive shaft, the drive source body, or midsections in a longitudinal direction of the lower arms to the lower body trunk harness” (lines 38-42) is confusing, since it is unclear as to what the structural relationship is between the midsections and the robot apparatus, is the midsections part of the harness device or is the midsections different structure or if the midsections are part of the upper arms, the drive shaft, the drive source body  or midsections of the lower arms, the applicant claims “one of midsections” and “or midsections” without clearly providing any limitations to state what the midsections are or part of, furthermore, is the “midsections” in line 40 the same as or different from the “midsections” in line 39, furthermore, the entire limitation is unclear since it is unclear as to where the term “or” should be applied. Also, what does it mean to mount one of midsections in a longitudinal direction of another structure.
Regarding claim 14, the limitation “wherein the third and fourth passive rotary shafts angularly displaceable about axial lines in an anteroposterior direction of the wearer are interposed respectively at midsections in the longitudinal direction of the upper arms and the lower arms” (lines 2-5) is unclear as to how to define the limitation, specifically, what is meant by “in an anteroposterior direction of the wearer are interposed”, the limitation is confusing and unclear, furthermore, what is at midsections in the longitudinal direction of the upper arms and the lower arms. Are the midsections being oriented in the longitudinal direction of the upper arms and the lower arms, or is it the third and fourth passive rotary shafts that are disposed in the longitudinal direction of the upper arms and the lower arms.
Any remaining claims are rejected for their dependency on a rejected base claim. 

Allowable Subject Matter
Claims 1-15 contain allowable subject matter in view of the closest prior art. The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Jang (2016/0029928) and Yagi (JP2013138848) do not specifically disclose the claimed apparatus as presented in the claims 1-15. 
Regarding claim 1, Jang discloses a wearable assist robot apparatus (entire device shown in fig. 1) comprising a harness device to be worn and retain by a wearer (see the harness that holds 11- and 130 in fig. 1), an assist drive mechanism provided on the harness, including a pair of drive sources disposed respectively on both left and right sides of a lower body trunk of the wearer (see drive source 110, fig. 1, paragraphs 0056-0057) configured to generate drive torque about an axial line in a lateral direction of the wearer, the assist drive mechanism being configured to apply assisting force moments respectively to portions of the wearer between the body trunk and respective left and right thighs by drive torque from the respective drive sources (see paragraphs 0056-0057, 0062 and fig. 1), a pair of angle sensors configured to detect relative angles between the body trunk and the respective left and right thighs of the wearer about the axial line in the lateral directions (see angle sensors 120 in paragraph 0057 and fig. 1), a landing determination means (processor and landing leg detector, see paragraphs 0083-0084) configured to determine a foot landing state based on an output from the angle sensors (see paragraphs 0084 and 0107), and a drive control means configured to provide an assisting force (see paragraph 0087, Jang discloses that the apparatus would provide walking assistance optimized for each gait motion), but fails to disclose that the drive control means configured to, in response to outputs from the respective angle sensors and the landing determination means, apply an assisting force moment in a direction of support to a supporting leg in a landed stated by a supporting-leg side drive source of the pair of drive sources, and apply a swing-up force moment in a swing-up direction to a free leg not in contact with the land by a free-leg side drive source of the pair of drive sources, wherein after the assisting force moments are maintained at a predetermined certain value for a predetermined time, the assisting force moments are reduced in proportion to respective angles detected by the pair of angle sensors, and after the swing-up force moment is maintained at a predetermined certain value for a predetermined time, the swing-up force moment is reduced at a predetermined speed. 
Regarding claim 2, Yagi discloses the harness device includes an upper body trunk harness to be worn and retained by the wearer on the upper body trunk (see 230, 228, 235, 227, 226 of Yagi, fig. 18, harness around the chest, see paragraphs 0155-0165), a lower body trunk harness (224, 237, 222, 218, 217 of Yagi, see fig. 18, harness around the waist, see paragraphs 0155-0165), thigh harnesses to be worn and retained by the wearer on the thigh (214, 210, 213, 212 of Yagi, see fig. 18, paragraphs 0155-0165), drive sources disposed on the lower body trunk on both sides in a lateral direction of the wearer (201 of Yagi, see fig. 18), wherein the drive sources each including a drive shaft configured to rotate about an axial line in the lateral direction at or near a hip joint (see figs. 18-19 and paragraphs 0155-0159 of Yagi, Yagi discloses an electric servomotor having a rotation shaft), a drive source body configured to generate torque on the drive shaft about the axial line in the lateral direction (see fig. 19 of Yagi, the drive source body is the body of the servo motor that allows the shaft to be rotated), a pair of upper arms extending in a vertical direction of the wearer, the pair of upper arms being disposed respectively on both left and right sides of the upper body trunk and attached at lower ends of the respective upper arms to one of the drive shaft or the drive source body so as to prohibit relative rotation about the axial line in the lateral direction (see figs. 18-19 of Yagi and paragraphs 0155-0159, pair of upper arms are 202, see paragraphs 0155-0162), a first passive rotary shafts configured to couple respective upper ends of the upper arms and the upper body trunk harness so as to be angularly displaceable about the axial line in the lateral direction (see passive rotary shafts 206, paragraphs 0160 and 174), a pair of lower arms extending in the vertical direction, the pair of lower arms being disposed on both left and right sides from the lower body trunk to the thighs respectively and attached at upper ends of the respective lower arms to the other one of the drive shaft or the drive source body so as to prohibit relative rotation about the axial line in the lateral direction (see 207, fig. 18 and paragraphs 0168-0169 of Yagi), second passive rotary shafts configured to couple lower ends of the respective lower arms and the thigh harnesses so as to be angularly displaceable about the axial line in the lateral direction (see 211, fig. 18 and paragraphs 0156, 0169, 0174 of Yagi), but fails to disclose mounting means configured to mount one of midsections in a longitudinal direction of the upper arms, the drive shaft, the drive source body, or midsections in a longitudinal direction of the lower arms to the lower body trunk harness (wherein the mounting means is interpreted under 112(f) as a rigid material such as a metal that is secured with bolts 56 inserted, see page 48, paragraph 1 of the instant application), and a meshed open-front vest is attached to the upper body trunk harness.
Therefore, to modify Jang or Yagi to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yagi (2014/0212243) is cited to show a power assisting robotic having a harness device, actuators, and angle sensors. 
Sandler (2016/0045386) is cited to show an assist device having an upper body harness device. 
Endo (2015/0366738) is cited to show an assist device having sensors for detecting angle and acceleration. 
Shim (2015/0231018) is cited to show a walk assistive apparatus comprising angle sensors and acceleration sensor. 
Shim (2016/0206499) is cited to show a walking assistive apparatus comprising a landing determination means utilizing angle sensors.
Ahn (2015/0196449) is cited to show a walking assist robot and control method having an acceleration and angle sensors. 
Seo (2015/0190923) is cited to show a walking assistant device comprising a harness device, actuators and angle sensor. 
Roh (2015/0182408) is cited to show a motion assistive apparatus comprising a harness device and angle and acceleration sensors. 
Ha (2015/0164732) is cited to show a motion assistive apparatus comprising a harness device and angle and acceleration sensors. 
Goffer (2014/0005577) is cited to show an exoskeleton having a harness device. 
Yasuhara (2010/0049102) is cited to show a motion assisting device having a harness device, actuators, angle and acceleration sensors. 
Endo (JP 2014090799) is cited to show a walking assist device comprising an angle sensor being used in combination with an acceleration sensor to determine foot landing. 
Jang (2017/0027802) is cited to show a walking assistance method and apparatus comprising a landing determination means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785